IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10963
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TRINIDAD DURON, also known as Trini,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:00-CR-477-2-X
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Trinidad Duron (“Duron”) appeals the district court’s

sentencing following the jury conviction for conspiracy to

possess with the intent to distribute methamphetamine and

possession of firearms in furtherance of a drug trafficking

crime.   Duron contends that his sentence violates Apprendi v. New

Jersey, 530 U.S. 466 (2000), because the factors used to increase

his sentence were not submitted to the jury.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10963
                               -2-

     Duron’s sentence does not exceed the statutory maximum, and

therefore Apprendi is inapplicable.   See United States v. Keith,

230 F.3d 784, 787 (5th Cir. 2000), cert. denied, 531 U.S. 1182

(2001).

     Duron’s sentence is AFFIRMED.